DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the rearfoot portion of the midsole has a semi-elliptical shape with a radius of curvature of 100 to 200 mm from a rear end of the rearfoot portion to the arch portion of the midfoot portion in lateral view” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-11, 14-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case claim 10 recites limitations “the rearfoot portion of the midsole has a semi-elliptical shape with a radius of curvature of 100 to 200 mm from a rear end of the rearfoot portion to the arch portion of the midfoot portion in lateral view” did not have any writing support in the original specification; therefore it is failing to comply with the written description requirement. As much, the specification only support in para 0024 that the heel part with arc shape and the radius of curvature is about 100 to 200mm.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11, 14-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected because it recites limitations “the rearfoot portion of the midsole has a semi-elliptical shape with a radius of curvature of 100 to 200 mm from a rear end of the rearfoot portion to the arch portion of the midfoot portion in lateral view”. The limitations are vague and indefinite because it creates a question that the rearfoot portion has a shape like a semi-elliptical or it is a semi-elliptical. Thus, it is not clear where is the beginning and the ending the rearfoot portion (i.e. where is the rear end and the arch portions) to define the semi-elliptical shape. In addition, the limitations “a semi-elliptical shape with a radius of curvature of 100 to 200 mm from a rear end of the rearfoot portion to the arch portion of the midfoot portion in lateral view” seem to say about the distance between the rear end of the rearfoot portion to the arch portion of the midfoot portion, but a radius of curvature must be an radius (i.e. center point to curve).
Claim 10 is rejected because it recites limitations “a foot contact surface of the midsole” in line 5. It is not clear that this foot contact surface is the same of the foot contact surface in line 3 of not. Since the sole only have a midsole and an outsole, therefore it only has 1 foot contact surface? For the express purpose of an examination on the merits, this limitation is interpreted to be only 1 foot contact surface.
Claim 10 is rejected because it recite limitations “the heel” in line 10. There is insufficient antecedent basis for this limitation in the claim. Thus, it is not clear this heel limitation is belonged to a midsole, outsole, or a user? 
Claim 11 is rejected because it recites limitations “a midfoot portion” and “a rear foot portion”. It is not clear these limitations are the same with a midfoot and rear foot portion in claim 10 or not. For the express purpose of an examination on the merits, these limitations are interpreted to be the same.
Claim 12 is rejected because it recites limitations “an MP joint”. It is not clear this limitation is the same with an MP joint in claim 10 or not. For the express purpose of an examination on the merits, these limitations are interpreted to be the same.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Response to Arguments
Applicant’s arguments, dated 10-10-2022, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments. However, another objection has been made as discussed above.
Applicant’s arguments, dated 10-10-2022, with respect to the rejection of claims under 35 U.S.C §112 have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims. However, other rejections  have been made as analyzed above.
Applicant's arguments, date 10-10-2022, with respect to the rejections of claims under 35 U.S.C §102 and 103 and the amended limitations, have been fully considered, but they are not persuasive because it is not clear, due to the 35 U.S.C §112 rejections as analyzed above, how the amended limitations contributed into the claims to distingue with the prior arts in record. Therefore, the examiner may need to have another consideration on the claims to see they may read on the prior art in record or not when the 35 U.S.C §112 rejections have been fixed. Currently, no rejection under prior arts have been made.
	Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732